        Case 7:18-cv-11618-VB Document 16 Filed 12/20/18 Page 1 of 2




Jeremy P. Blumenfeld
Partner
+1.215.963.5258
jeremy.blumenfeld@morganlewis.com



December 20, 2018


VIA ECF

The Honorable Judith C. McCarthy
United States Magistrate Judge
United States District Court for the Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:      DuBuske v. PepsiCo, Inc. et al., No. 18-cv-11618 (S.D.N.Y.)

Dear Judge McCarthy:

This firm represents Defendants PepsiCo, Inc., the PepsiCo Administration Committee and the
Employee Benefits Board (“Defendants”) in the above-referenced matter. Defendants write to
request that they be given an extra thirty-nine (39) days to respond to Plaintiffs’ Complaint, until
February 15, 2019. Plaintiffs’ counsel consent to the requested extension.

Defendants accepted service of the summons on December 17, 2018. Pursuant to Fed. R. Civ. P.
12(a)(1)(A), Defendants’ answer would be due on January 7, 2019. With the requested extension,
Defendants’ response will be due February 15, 2019, which is sixty (60) days from service. No
previous extensions have been requested.

If this request is acceptable to Your Honor, we have included a So Ordered line at the bottom.

Respectfully submitted,


/s/ Jeremy P. Blumenfeld


Jeremy P. Blumenfeld

JPB
cc: Hon. Vincent L. Briccetti (via ECF)
    All Counsel of Record (via ECF)




                                                    Morgan, Lewis & Bockius       LLP

                                                    1701 Market Street
                                                    Philadelphia, PA 19103-2921         +1.215.963.5000
                                                    United States                       +1.215.963.5001
      Case 7:18-cv-11618-VB Document 16 Filed 12/20/18 Page 2 of 2




The Honorable Judith C. McCarthy
December 20, 2018
Page 2



SO ORDERED.




Dated: ____________, 201__          ____________________________________
                                    Honorable Judith C. McCarthy
                                    United States Magistrate Judge
